Citation Nr: 1206788	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for status post shrapnel wound injury of the right buttock involving Muscle Group (MG) XVII, to include the propriety of the reduction from 20 percent to non-compensable, effective August 1, 2009.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 15 to August 8, 1979, from February 1981 to March 1989, and from July 15, 2005 to November 4, 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision that denied the Veteran's claim for a TDIU and a July 2009 rating decision that reduced the rating for his right buttock shrapnel wound injury to MG XVII from 20 percent to non-compensable, effective August 1, 2009, and denied his claim for a TDIU.

In July 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The matter of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2007 rating decision granted service connection for status post shrapnel wound injury of the right buttock involving MG XVII and assigned a 20 percent disability rating effective from November 5, 2006.

2.  In the July 2009 rating decision, the RO reduced the rating for residuals of the Veteran's service-connected status post shrapnel wound injury of the right buttock/MG XVII from 20 percent to noncompensable, effective August 1, 2009.  The 20 percent rating was in effect for less than five years.

3.  Prior to and after August 1, 2009, the Veteran's residuals of a right buttock shrapnel injury involving MB XVII have been manifested by complaints of pain, burning, and numbness essentially commensurate with no more than a moderate muscle injury.

5.  At the time of the rating reduction, improvement was not shown in the Veteran's residuals of a right buttock shrapnel wound injury to MG XVII.

7.  The reduction in the rating for status post shrapnel wound injury of the right buttock involving MG XVII from 20 percent to noncompensable did not result in the reduction or discontinuance of compensation payments that were currently being made; the rating reduction notification provisions are therefore inapplicable in the instant claim.


CONCLUSIONS OF LAW

1.  The July 2009 reduction of the rating for status post shrapnel wound injury of the right buttock/MG XVII from 20 percent to noncompensable, effective August 1, 2009, was not proper and restoration of the 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.73, Diagnostic Code 5317 (2011).

2.  The schedular criteria for a rating in excess of 20 percent for status post shrapnel wound injury of the right buttock/MG XVII are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5317 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a December 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for a TDIU (that is, in essence, a claim for an increased rating).  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the October 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

In conjunction with his claim, the Veteran underwent VA examinations in July 2009 and the record reflects that the examiner provided written reports of findings from which the Board may make an equitable determination.

As to the issue of the propriety of the rating reduction for residuals of a shrapnel wound injury to the right buttock, the Board notes that the courts have issued no precedent decisions dealing with the question of what, if any, notice the Veterans Claims Assistance Act (VCAA) requires in the case of a rating reduction.  In any event, this matter arises from the Veteran's claim for an increased rating.  Hence, it follows that the notice requirements for increased rating claims are implicated.

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under 38 C.F.R. § 3.105(e), prior to implementing a rating reduction, the AOJ must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefor, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was not notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105(e).  However, as the rating action that implemented the rating reduction did not change his overall disability rating, that remained at 90 percent, the reduction in the rating for the Veteran's right buttock shrapnel wound residuals did not result in a reduction of compensation payments, and the procedural safeguards of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed. Cir.2007) (holding that provisions of § 3.105(e) did not apply where there was no change in overall disability rating).

Additionally, as it pertains to the claim regarding the appropriate rating that should be assigned for the service-connected residuals of a shrapnel wound injury of the right buttock, involving Muscle Group XVII, the Board notes that the Veteran was informed of the type of information and evidence necessary to support claims for a higher rating in an October 2008 VA letter.  To the extent that it is argued that the letter is insufficient, the Board observes that the Veteran has not been prejudiced.  In this regard, during his July 2011 Board hearing, the Veteran demonstrated through his testimony, that he had an understanding of the type of information and evidence that was necessary to support his claim.


   II. Factual Background and Legal Analysis

The RO construed the Veteran's December 2008 written statement regarding a TDIU claim as a claim for a rating in excess of 20 percent for status post shrapnel wound injury to the right buttock involving MG XVII.  For the reasons that follow, the Board finds that a rating in excess of 20 percent is not warranted.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When determining the severity of musculoskeletal disabilities such as the one at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See also 38 C.F.R. §§ 4.40, 4.45.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2011).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  See 38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  See 38 C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14 (2011).  Additionally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  See 38 C.F.R. § 4.55(d).  When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups.  See 38 C.F.R. § 4.55(e).  Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25, for the purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  

An open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  See 38 C.F.R. § 4.56(a). 

A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  See 38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.56(c).

In this case, the wound at issue was to the Veteran's buttocks, which are part of Muscle Group XVII (under Diagnostic Code 5317).  Muscles in this group control the extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, tension of fascia lata and iliotibial band, acting with XIV in postural support of the body steadying the pelvis upon the head of the femur and condyles of femur on tibia.  The muscle group includes the pelvic girdle group 2: (1) gluteus maximus, (2) gluteus medius, and (3) gluteus minimus.  Disability under this provision is evaluated as non-compensable for slight disability, 20 percent for moderate disability, 40 percent for moderately severe disability, and 50 percent for severe disability.  See 38 C.F.R. § 4.73, Diagnostic Code 5317.

Under Diagnostic Codes 5301 to 5323, muscle injuries are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  See 38 C.F.R. § 4.56(d) (2011).

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.

If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from shrapnel wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  The guidelines take into consideration the type of injury, the history and complaints as well as objective findings.

By way of background, the record reflects that, in a September 2007 rating decision, the RO granted service connection for the residuals of a shrapnel wound injury to the right buttock, MG XVII.  The evidence reveals that, on April 19, 2006, while serving in Iraq, the Veteran was a passenger in a vehicle hit by an improvised explosive device (IED) and suffered shrapnel injuries with retained foreign bodies.  An April 2006 discharge summary indicates that he walked around after the attack and experienced no hemodynamic compromise or loss of consciousness.  He complained of pain along his right hip and denied back or abdominal pain.  At admission, his wounds did not appear infected and radiologic tests showed two fragments in the subcutaneous tissue that were not palpable.  He was hospitalized for observation overnight.  

On April 20, 2006, the day after his injury, the Veteran was seen to have his right buttocks repacked.  Examination of his perineum revealed multiple wounds of the right buttock with the deepest easily probed to a depth of 3 inches with a cotton tipped applicator.  There was no sign of infection and he had intact dorsi-and plantar flexion of the ankle and flexion/extension at the knee.  His wound was irrigated and topical antibiotic cream applied with a dressing.  He was confined to his quarters for three days and seen on a daily outpatient basis.

According to a May 13, 2006 signed statement from a physician assistant who treated the Veteran, it was feared that his wound would become infected so it was aggressively treated and was healing well without complications.  The Veteran had positionally-aggravated radiating pain stemming from his wound.  It was suspected that the retained shrapnel was in close proximity to his right sciatic nerve and required surgical removal.  The Veteran was unable to tolerate prolonged sitting to perform his normal duties and it was recommended that he go to a surgical hospital out of Iraq for shrapnel removal to alleviate sciatic symtoms but it was not a medical urgency or emergency.  

When seen in the clinic on May 17, 2006, it was noted that the Veteran's wound was healing well, with no signs of infection.

A July 2, 2006 service treatment record indicates that the Veteran's wound was healed.  He complained of occasional right hip pain because of retained metal that was to be removed when he returned home.

According to an October 16, 2006 service treatment record, examination of the Veteran's musculoskeletal system revealed mild local tenderness with two lacerations along his right hip.

The Veteran's buttocks were first examined by VA during a general medical examination in January 2007.  At that time it was noted that he reported having shrapnel in his back and was advised that it could not be removed without significant risk to his spinal cord.  It was noted that, when seen in the VA outpatient clinic in December 2006, the Veteran reported his injuries to his right buttock and back from the IED explosion, and complained of constant pain from the injuries.  He had difficulty standing for long periods, and had extreme fatigue and sleepiness.  The Veteran reported injury to the soft tissues of the right lower back, near the sacro-iliac area and said that the shrapnel entered the lateral hip/buttock region, passed toward the spine, and was stopped in the muscle, with no exit wounds.  His scars occasionally itched.  He had continuous aching pain in the right lower back/posterior hip and denied radiating pain or weakness, but had stiffness.  He also had sharp pain and tightness.  Prescribed pain medication did not help.  

Objectively, the Veteran's gait was normal and there were hyper pigmented scars on his right buttock.  There was no atrophy or tissue loss.  There was normal muscle strength and no loss of muscle function with normal range of motion of the right hip.  The Veteran was tender over the right sacro-iliac spine.  Neurological examination findings were essentially normal.  Diagnoses included status post shrapnel wound injury of the right buttock involving MG XVII with residual well healed scars, several retained pieces of shrapnel, and residual pain.  There was no significant effect (of the wound) on muscle function and no effect on joints.  The VA examiner noted that the Veteran's daily and occupational activities were mildly limited by the injury due to prolonged sanding, walking, and lifting.  There was one large piece and three smaller pieces of retained shrapnel in the muscular area of the buttock near the right lower sacral region, but no direct shrapnel injury to the spine.

A January 2007 VA surgical consultation record indicates that the Veteran had a major foreign body approximately 5 centimeters (cm.) long and approximately 1 cm. wide in the mid aspect of the posterior part of his sacrum.  He also had two or three smaller metallic densities some being anterior to the sacrum.  He was advised that his foreign body was too deep and close to the bone to remove and could cause complications.

A. Propriety of the Reduction

In the July 2009 rating decision, the RO reduced the rating for status post shrapnel wound of the right buttock involving MG XVII from 20 percent to noncompensable, effective August 1, 2009.  In adjudicating the issue of entitlement to a rating in excess of 20 percent prior to August 1, 2009, and a compensable rating from August 1, 2009, the Board must consider the propriety of the rating reduction.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a)(b).  The provisions of 38 C.F.R. § 3.344(c), however, specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that for ratings in effect for less than five years, reduction is warranted if the evidence shows improvement.  Here, the 20 percent rating for status post shrapnel wound injury to the right buttock involving MG XVII was granted in the September 2007 rating decision, effective November 5, 2006, the day after the Veteran's separation from service.  The rating reduction from 20 percent to noncompensable was made effective in August 2009.  Thus, the 20 percent rating was in effect for less than five years.

Because the Veteran's disability rating for residuals the shrapnel injury to the right   buttock involving MG XVII was in effect for less than five years, the rating reduction is not appropriate if the evidence does not show improvement.  38 C.F.R. § 3.344(c).

Provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2011).

Under those criteria regarding reductions, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a), (b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. at 413.

Here, an examination disclosing improvement will warrant reduction in the rating.  See 38 C.F.R. § 3.344(c).  The question is, thus, whether an examination had shown an improvement warranting reduction in the rating of the Veteran's right buttocks disability.

If there is an approximate balance of positive and negative evidence regarding any issue material to determination of the matter, all reasonable doubt shall be resolved in favor of the veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); Brown, 5 Vet. App. at 421.

The September 2007 rating decision granted the initial 20 percent disability rating on the basis of the Veteran's receipt of a moderate muscle disability, including a through and through or deep penetrating wound of a short track from a single bullet, small shell or shrapnel fragment without explosive effect of high velocity missile, residuals of debridement or prolonged infection.  A 20 percent rating was assigned under 38 C.F.R. § 4. 73, Diagnostic Code 5317.

VA medical records indicate that, in April 2009, the Veteran underwent back surgery during which shrapnel pieces and infected matter were removed from his low back area.

A July 2009 VA muscles examination report, prepared by the examiner who conducted the January 2007 VA examination, indicates that the Veteran denied having any current or recurrent symtoms of muscle pain related to the shrapnel wound injuries and his activities were not limited by muscle pain, fatigue, or inability to move his right hip.  Objectively, there was no tendon, nerve, or bone damage.  There was normal right hip muscle strength, with no loss of muscle function.  The diagnosis was well-healed scars and muscle injuries lower back/sacral [right] buttock and hip.  There were no residuals of injury to muscles that would affect function, daily activities, or ability to sustain gainful employment.  

During his July 2011 Board hearing, the Veteran said that he still had some shrapnel embedded in his body (see Board hearing transcript at page 23).  He vigorously disagreed with the recent VA examiner's findings and said that his shrapnel wound injury to the buttock caused numbness, burning, and pain.  The Veteran said that his wound residuals did not improve since November 2006 and that he always experienced right buttock wound numbness, pain, and burning sensation.  (Id. at 26).  He also said that he now walked with a limp (Id. at 28).

The Board finds that the record contains competent and credible lay testimony that the Veteran experiences numbness, burning, and pain, associated with the shrapnel injury wound to his right buttock.  The feelings of pain, numbness, and burning come to the Veteran through his senses and, therefore, he is competent to describe these sensations.  Layno v. Brown, 6 Vet. App. 465 (1994).  The medical evidence further suggests that the Veteran has experienced these residuals of the shrapnel in his right buttock/low back area, throughout the appeal period, as has been shown in the VA examination of July 2009, and VA treatment notes of April and May 2009, all of which document objective evidence of pain, numbness, and burning, associated with the embedded shrapnel, to some degree.  In addition, the record indicates that the Veteran experienced infected tissue as a residual of the embedded shrapnel that required surgical removal. 

As such, the Board finds that the totality of the evidence more nearly approximates right buttock injury that is moderate in nature and that the evidence does not conclusively establish improvement such that a 20 percent rating, under Diagnostic Code 5317, is no longer warranted.

In sum, the weight of the credible evidence demonstrates that the July 2009 reduction of the disability rating for the right buttock shrapnel wound injury involving MG XVII from 20 percent to noncompensable was not proper.  Therefore, restoration of the 20 percent rating is warranted

B. Increased Rating

As noted, during his July 2011 Board hearing, the Veteran provided credible testimony that his right buttock wound shrapnel injury to MG XVII caused continued pain, burning, and numbness that affected his ability to drive, walk, and stand, for prolonged periods.  He reported that his condition has remained stable since he was initially assigned the 20 percent rating.

Based on the probative and credible evidence of record, the Board finds that the Veteran's right buttock disability is most analogous to a moderate muscle injury, Muscle Group XVII.  There is no evidence of prolonged hospitalization for a prolonged period for treatment of the wound.  Further, there are no indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  As such, the evidence does not demonstrate a significant loss of strength or muscle substance to reflect a "moderately severe" muscle injury pursuant to Diagnostic Code 5317.  38 C.F.R. §§ 4.73, Diagnostic Code 5317.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

Where the record reflects that a veteran has multiple problems due to service-connected disability, it is possible for him to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, the Board notes that the Veteran's service-connected shrapnel wound residuals in the right buttock include scarring.  However, a review of the record on appeal reveals that the RO has already granted the Veteran a separate rating for the right hip and buttock scars, assigned a noncompensable rating, and for degenerative osteoarthritis of the lumbar spine, assigned a 20 percent rating, and right lower extremity neurologic involvement, assigned a noncompensable evaluation.  A claim for an increased rating for these residuals is not currently in appellate status.  Therefore, the Board does not have any authority to adjudicate whether the Veteran is entitled to an increased rating for either his residual scars or back or right lower extremity disability.

The Board has also considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  However, when considering additional functional loss, increased evaluations above those for a "moderate" muscle injury is not warranted.  It was specifically reported in the July 2009 VA examination report that the Veteran's right hip flexor muscle group moved the hip through normal range of motion without pain with sufficent comfort, endurance, and strength to accomplish activities of daily living.  

Consequently, the Board finds that a disability rating equating to a "moderately severe" muscle injury for residuals of the Veteran's wound to the left posterior thigh is not warranted.  Accordingly, the Veteran's claim for an increased disability rating for the residuals of a shrapnel wound of the left posterior thigh, muscle group XVII, must be denied.  

In summary, the Board concludes that the reduction of the rating from 20 percent to noncompensable for the Veteran's residuals of a shrapnel wound to the right buttock effective August 1, 2009 was not proper and the benefit of the doubt has been resolved in his favor to this limited extent.  38 U.S.C.A. § 5107(b).  However, the Board further concludes that the preponderance of the evidence of record is against the Veteran's claim for a rating in excess of 20 percent for his right buttock shrapnel wound injury disability.

The Board has also considered whether the Veteran's right buttock wound disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

The July 2009 reduction of the rating for status post shrapnel wound injury of the right buttock involving MG XVII from 20 percent to 0 percent, effective August 1, 2009, was not proper, and the 20 percent rating is restored, effective August 1, 2009.

A rating in excess of 20 percent for status post shrapnel wound injury of the right buttock involving MG XVII is denied.


REMAND

The Veteran seeks a TDIU.  In the March 2010 statement of the case, the RO noted that the Veteran's claim for a TDIU was denied because the evidence, as reflected in a January 2010 VA medical record, showed that he was still working at the Goodyear Tire & Rubber Company (Goodyear) where he was employed for more than nine years.

A TDIU may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

If there is only one service connected disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities are: post-traumatic stress disorder (PTSD), evaluated as 70 percent disabling; TBI with headaches and periodic transient dizziness and blurred vision, evaluated as 40 percent disabling; degenerative osteoarthritis of the lumbar spine, status post surgery, evaluated as 20 percent disabling; status post shrapnel injury to the right buttock involving MG XVII, evaluated as 20 percent disabling; and osteoarthritis of the left shoulder with rotator cuff tendonitis and chronic acromioclavicular joint separation and tinnitus, each evaluated as 10 percent disabling.  His combined disability evaluation is 90 percent.  The Veteran's combined disability evaluation meets the percentage prerequisites for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities render him unable to obtain and retain substantial gainful employment.  See 38 C.F.R. §§ 3.321, 4.16(b).

In a May 2010 signed statement, a Disability Claims Manager at Liberty Mutual noted that the Veteran's Accident & Sickness (A&S) benefits from Goodyear began in March 2010 and were extended through March 2011 that was his maximum benefit date.  In a July 2011 signed statement, a Goodyear Human Resources specialist stated that the Veteran was on medical absence since March 2010 during which time he was not allowed to work in the plant due to the medication he took.

During his July 2011 Board hearing, the Veteran testified that he last worked in March 2010, when he was placed on A&S disability after a work-related accident (see Board hearing at pages 4-6).  The Veteran said he underwent left shoulder arthroscopy approximately three or four months earlier that was covered through his employer (Id. at 11).  He further indicated that he was unable to work due to his service-connected PTSD, traumatic brain injury (TBI), and left shoulder and back disabilities.  

The Veteran explained that he worked at Goodyear where he was involved in building tires that required him to work with high speed machinery in a multi-person operation.  His PTSD caused him to be hyper alert with loud noises that were numerous in a factory, and to be irritable and physically aggressive with co-workers (Id. at 11).  His TBI caused headaches and affected his ability to concentrate, and he noted that he was a top builder before going to Iraq but had problems after he returned (Id. at 13).  The Veteran said that after working an 8 hour day he was irritable and tired and never was able to recuperate (Id. at 15-16).  He had difficulty moving between areas, walking, and standing and could not sit behind a desk because he needed to rock to stretch and minimize his low back pain (Id. at 20).  The Veteran said he had a high school education, with special training and never held a desk job.  He also said that a union representative recently advised him that Goodyear management and union representatives decided that there was no suitable job for him based on his current condition (Id. at 18-19).

Thus, prior to appellate consideration of the Veteran's TDIU claim, the Board must clarify if he is still employed, and obtain all medical and disability records associated with his employment at Goodyear.

As well, in conjunction with his TIDU claim, the Veteran points to a June 22, 2009 VA outpatient neurosurgery record in which a neurosurgeon (who performed his April 2009 laminectomy and removed shell fragments) noted that the Veteran's constant back pain was not helped by pain medication such as hydrocodone or onycodone.  The physician said that the Veteran had an underlying chronic pain condition relation to the mortar blast in service and the large amount of shrapnel that penetrated his body, some of which was subsequently removed.  The neurosurgeon believed that the Veteran suffered severe low back pain that will most likely be a chronic problem.  In the VA neurosurgeon's opinion, it was most likely that the Veteran's condition will not improve, and may persist or worsen over time, especially if he attempted to return to work.  According to this VA medical specialist, while there is no structural reason related to the spine that the Veteran cannot work, the doctor thought that the Veteran's overall pain will be exacerbated by work, especially any employment that required him to perform physical duties.

The Veteran also points to the opinion rendered by the physician's assistant who performed his July 2009 VA spine examination to the effect that "at only three months post-op [the Veteran] will not be capable of sustaining [his] current gainful employment or any other employment requiring any more than sedentary activities...[and that he] would not be even capable of 8 hour days, 40 hour weeks in his current condition [with] no prolonged standing, lifting, greater than 20 pounds, sitting for more than 30 minutes [and] no climbing".

Thus, the Board believes that the Veteran should be afforded new VA examinations to determine if his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.

As well, recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Topeka, Kansas, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Goodyear Tire & Rubber Company, PO Box 1069, Topeka, KS 66601, and request all medical and disability claim records regarding the Veteran's employment, including all records pertaining to Workman's Compensation claim.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Topeka for the period from June 2009 to the present.

3. Thereafter, schedule the Veteran for appropriate VA examinations (e.g., psychiatric, neurologic, orthopedic, muscle, audio, respiratory, hypertension, scars, and TBI) preferably by examiners who have not previously examined him (if available).  The claims files, to include a copy of this Remand, must be made available to and reviewed by the examiners in conjunction with the examinations, and the examination reports must reflect that the claims folder was reviewed.  Any indicated studies should be performed and all clinical findings should be reported in detail.  Additionally, a detailed employment history should be obtained from the Veteran, including whether he is currently working and when was the last time that he worked.

The examiners should provide a medical opinion(s) as to what overall effect, if any, the Veteran's service-connected disabilities (PTSD, TBI, degenerative arthritis of the lumbar spine, status post shrapnel injury of the right buttock involving MG XVII, osteoarthritis of the left shoulder disability, tinnitus, bilateral hearing loss, sleep apnea, hypertension, scars of the right hip and buttock, and neurological involvement to the right lower extremity) have on his ability to obtain and retain employment; that is, whether they would preclude him from obtaining, or retaining, substantially gainful employment.

In addressing the above, the examiner(s) should consider the cumulative effects of the Veteran's service-connected disabilities has on his ability to obtain and retain a substantially gainful occupation, including manual and sedentary types of positions.  

All examiners should discuss the impairment caused by each service-connected disability, as well as any impairment caused by medication taken for such disability.  Thereafter, they should discuss how each impairment affect the Veteran's ability to perform manual and sedentary type of employment.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion concerning his ability to work, but not to his age or to the impairment caused by nonservice-connected disabilities.

The examiners should provide a complete rationale for any opinions given.


4.  Finally, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


